Title: From Thomas Jefferson to William Short, 23 March 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 23. 1793.

My last private letter to you was of Jan. 3. Your private letters of Sep. 15. Oct. 22. Nov. 2. Nov. 20. Nov. 30. and Dec. 18. have been received and shall be attended. Particular answers cannot be hazarded by this conveyance. But on one circumstance it is so necessary to put you on your guard that I must take and give you the trouble of applying to our cypher Be cautious in your letters to the Secretary of the treasury. He sacrifices you. On a late occasion when called on to explain before the Senate his proceedings relative to the loans in Europe, instead of extracting such passages of your letters as might relate to them, he gave in the originals in which I am told were strong expressions against the French republicans: and even gave in a correspondence between G. Morris and yourself which scarcely related to the loans at all, merely that a long letter of Morris’s might appear in which he argues as a democrat himself against you as an aristocrat. I have done what I could to lessen the injury this did you, for such sentiments towards the French are extremely grating here, tho they are those of Hamilton himself and the monocrats of his cabal.—Particular circumstances have obliged me to remain here a little longer: but I certainly retire in the summer or fall. The next Congress will be strongly republican. Adieu
